1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     JAZIZ CEA
6
7                                IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                      )    Case No. 2:19-CR-126 MCE
10                                                  )
                               Plaintiff,           )    STIPULATION AND ORDER TO CONTINUE
11                                                  )    STATUS CONFERENCE
             v.                                     )
12                                                  )
     JAZIZ CEA,                                     )    Date: December 11, 2019
13                                                  )    Time: 10:00 a.m.
                               Defendants.          )    Judge: Hon. Morrison C. England, Jr.
14                                                  )
15
              On December 3, 2019, the Court on its own motion vacated the Status Conference
16
     scheduled for December 11, 2019 and continued the hearing to January 30, 2020 at 10:00 a.m.
17
              Defense counsel requires time to review the evidence and interview witnesses. Mr.
18
     Beevers is making arrangements to view certain contraband evidence at the FBI office.
19
     Additionally, Mr. Beevers is preparing for a motion to suppress hearings in Dec 20, 2019 in US
20
     v. Chi Yang and in US v. Bohannon on February 4, 2020. Defense counsel also has preplanned
21
     leave in early January. Based upon the foregoing, the parties agree time under the Speedy Trial
22
     Act should be excluded from the date of the Court’s order, through and including January 30,
23
     2020; pursuant to 18 U.S.C. §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and
24   General Order 479, Local Code T4 based upon continuity of counsel and defense preparation.
25            Counsel and the defendant also agree that the ends of justice served by the Court granting
26   this continuance outweigh the best interests of the public and the defendant in a speedy trial.
27
28   ///

       Stipulation and Order                            -1-
1    DATED: December 5, 2019
                               Respectfully submitted,
2
3                              HEATHER E. WILLIAMS
                               Federal Defender
4
                               /s/ Douglas J. Beevers
5                              DOUGLAS J. BEEVERS
                               Assistant Federal Defender
6                              Attorney for JAZIZ CEA
7
8    DATED: December 5, 2019   MCGREGOR W. SCOTT
                               United States Attorney
9
                               /s/ Christina McCall
10                             CHRISTINA McCALL
                               Assistant United States Attorney
11                             Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order      -2-
1                                                   ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically finds
4    the failure to grant a continuance in this case would deny counsel reasonable time necessary for
5    effective preparation, taking into account the exercise of due diligence. The Court finds the ends
6    of justice served by granting the requested continuance and outweigh the best interests of the
7    public and defendants in a speedy trial.
8            Time from today’s date, up to and including January 30, 2020, shall be excluded from
9    computation of time within which the trial of this case must be commenced under the Speedy
10   Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to
11   prepare] and General Order 479, (Local Code T4). It is further ordered the December 11, 2019
12   status conference shall be continued until January 30, 2020, at 9:00 a.m.
13           IT IS SO ORDERED.
14   Dated: December 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order                            -3-
